 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeerless Roofing Co., Ltd. and United Slate, Tile &Composition Roofers, Damp & Waterproof Work-ers Assoc., Local 221. Case 37-CA-1510January 22, 1980DECISION AND ORDERBY MEMBEIRS JENKINS, PENEL.L.O, ANDTRUESI)AI.EOn August 21, 1979, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent,Peerless Roofing Co., Ltd., Honolulu, Hawaii, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following for paragraphs 2(c) and(d):"(c) Post at its Honolulu, Hawaii, facility copies ofthe attached notice marked 'Appendix'2' Copies of thenotice, on forms provided by the Regional Director forRegion 20, after being duly signed by Respondent,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material."(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with."' The Administrative Law Judge found that Respondent's cessation ofpayments into various union funds was not reasonably encompassed in any ofRespondent's offers or positions during collective bargaining and, thus,constituted a violation of Sec. 8(a)(5) and (1) of the Act. Since we agree with2. Substitute the attached notice for that of theAdministrative Law Judge.this finding, we conclude that it is unnecessary to pass on the AdministrativeLaw Judge's additional finding that, in any event. an impasse in thenegotiations did not occur until August 28. 1978.The Administrative Law Judge inadvertently referred to Region 37 in hisrecommended Order and notice Accordingly. we will modify the recom-mended Order and notice to reflect the change to Region 20.APPENDIXNOTICE To EMPILOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WlI.L NOT fail or refuse to make contribu-tions on behalf of our employees in the unitdescribed below for May, June, July, and August,1978, to the United Slate, Tile & CompositionRoofers, Damp & Waterproof WorkersAssoc.,Local 221, health and welfare fund, pension fund,annuity fund, vacation fund, holiday fund, andapprentice and training fund. The bargaining unitis:All roofing department employees employed bythe Employer at its Honolulu, Hawaii, facility,excluding office clerical employees, managerialemployees, supervisors, and guards as definedin the Act.WE WILL NOT fail or refuse to pay into thosefunds, as liquidated damages, an additional sumamounting to 10 percent of the contributions duethose funds.WE WILL. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed to them inSection 7 of the Act.We wIl.l make contributions on behalf of ouremployees in that bargaining unit for May, June,July, and August, 1978, to that Union's healthand welfare fund, pension fund, annuity fund,vacation fund, holiday fund, and apprentice andtraining fund.WE WILL. pay into those funds, as liquidateddamages, an additional sum amounting to 10percent of the contributions due those funds.PEERLESS ROOFING Co., LTD.DECISIONSTATEMENT OF THE CASERICHARD D. TAPI.ITZ, Administrative Law Judge: Thiscase was heard in Honolulu, Hawaii, on April 10, 1979. Thecharge was filed on December 7, 1978, by United Slate, Tile& Composition Roofers, Damp & Waterproof WorkersAssoc., Local 221, herein called the Union. The complaintissued on January 26, 1979, alleging that Peerless Roofing247 NLRB No. 72500 Co., Ltd., herein called Respondent, violated Section 8(a)(5)and (I) of the National Labor Relations Act, as amended.IssuesRespondent's collective-bargaining agreement with theUnion expired on April 30, 1978. The principal issue hereinis whether Respondent violated Section 8(a)(5) and (1) of theAct by refusing to pay contributions on behalf of itsemployees into pension, welfare, and similar trust funds forthe months of May through August 1978. Subsidiaryquestions are whether payment of liquidated damages calledfor by the expired contract would be appropriate andwhether Respondent has an obligation to pay the Uniondues on behalf of its employees for that period.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record' of the case and from myobservation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a Hawaii corporation with its place ofbusiness in Honolulu, Hawaii, is engaged in the repair andconstruction of roofs. During the past calendar year Respon-dent purchased and received goods valued in excess of$50,000 from suppliers located in Hawaii, who in turnpurchased and received those goods directly from supplierslocated outside Hawaii. The complaint alleges, the answeradmits, and I find that Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.' The transcript of the record is hereby corrected by insertion of the word"not" after the word "would" on p. 103, I. 2.' The parties stipulated, and I find, that at least until the latter part ofAugust or the beginning of September 1979 the Union represented a majorityof employees in the appropriate unit.' The complaint alleges, the answer admits, and I find that the followingunit is appropriate for bargaining:All roofing department employees employed by the Employer at itsHonolulu, Hawaii, facility, excluding office clerical employees, manageri-al employees, supervisors, and guards as defined in the Act.The various funds are created by certain written documents which areincorporated by reference into the contract.' Payments were also required to a credit union, but those payments weremade, and no issue is raised as to them.' Consistent with his position taken during the hearing, counsel for theGeneral Counsel stated in his brief:The Charging Party has stated that the only remedy it seeks is thatRespondent be ordered to pay the amounts owed into the various trustfunds, that liquidated damages be paid, and that dues deducted duringMay through August 1978 be forwarded to the Union. Thus, theCharging Party stated that it does not seek the additional remedial actionof having the company ordered by the Honorable Administrative LawJudge to bargain with the Union in regard to the terms and conditions ofemployment. In light of the position taken by the Charging Party inPEERLESS ROOFING CO., LTD.111. THE A.LEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent and the Union began a collective-bargainingrelationship in about 1959.: Through Respondent's member-ship in the Hawaiian Roofing Contractors Association,herein called the Association, Respondent was bound by aseries of collective-bargaining contracts, the latest of whichexpired on April 30, 1978. By letter dated March 14, 1978,Respondent withdrew from the Association and thereafter itnegotiated on an individual basis.'On February 22, 1978, Respondent notified the Union ofits intent to terminate the collective-bargaining agreement.Beginning on April 20, 1978, Respondent and the Union metto negotiate a new contract, but they were unable to reachagreement. On September 6, 1978, the Union called a strikeand began picketing. In the latter part of August or earlySeptember 1978 a majority of the employees of Respondentwho were members of the Union resigned from the Unionand returned to work. The other employee members of theUnion who did not resign from the Union did not return towork, and since on or about September 6, 1978, Respondenthas not employed any members of the Union. Picketing thathad been taking place at Respondent's premises ended inearly November 1978.The collective-bargaining agreement that expired on April30, 1978, required that Respondent make contributions tothe Union's health and welfare fund, pension fund, annuityfund, vacation fund, holiday fund, and apprentice andtraining fund.' In addition, the contract required Respon-dent to make payroll deductions to cover membership duesof employees and to pay that money to the Union.' After theexpiration of the contract, Respondent ceased makingpayments to those funds and ceased paying dues on behalf ofthe employees. Payments were not made for the months ofMay, June, July, and August, 1978. The parties stipulatedthat payments to the trust funds are not sought for theperiod after August 30, 1978.'B. The Demands for PaymentSection 19(c)(4) of the expired contract provides:Employer contributions to the various Trust Funds asprovided for in this Agreement shall be computed on amonthly basis and shall be paid or postmarked by the20th day of the month immediately following theregard to the limited relief sought, Counsel for the General Counselinformed the Honorable Administrative Law Judge that the remedysought by the General Counsel was in accordance with the position of theCharging Party. Thus, General Counsel requests the Honorable Admin-istrative Law Judge order Respondent to pay into the trust funds themoney due for the months of May through August, that liquidateddamages be paid, and that dues for May through August be forwardedand that the Board's interest attached to the amounts owed.The General Counsel would point out that the Honorable Administra-tive Law Judge may limit his remedial order based on the Union's requestand should do so without drawing any inference regarding the position ofthe Union as the bargaining agent for Respondent's employees passedAugust 1978. The fact that the majority of the employees resigned fromthe Union in September does not call for the conclusion that the Union isno longer the collective-bargaining representative of Peerless employeesor that if the Union requested additional bargaining, Peerless couldrefuse based upon any finding in this case. In fact, this case would notpresent the issue of Peerless' continued obligation to bargain with theUnion and the limited remedy sought by the Charging Party should notserve as a basis for any inference that the Union no longer representsemployees of Peerless501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonth in which they accrued. A transmittal form asprovided by the Trust Fund and/or AdministrativeOffice shall be completed by the Employer and shallaccompany each such payment.Respondent submitted the transmittal forms for May, June,July, and August, 1978, but the form was not accompaniedby any remittance.' Under the provisions of the contract thepayments for May 1978 were not due until June 20, 1978.On September 28, 1978, Samuel Mokuahi, the Union'sbusiness manager, wrote to Respondent's president andowner, John Hoogs, stating that the Union had receivedRespondent's transmittal reports for May, June, and July,1978, and asking when payment could be expected. As ofthat date the transmittal report for August had not beenreceived by the Union. By October 5, 1978, the Augusttransmittal form had been received. On that date the boardof trustees of the trust funds wrote to Hoogs, saying that thetransmittals for May through August were overdue and thatRespondent was responsible for liquidated damages in theamount of 10 percent of the amount due each fund, or $20,whichever was larger. The letter went on to state that, ifpayments were not received, economic action would betaken and the account referred to an attorney, withRespondent being held responsible for attorney's fees andcourt costs. On October 10, 1978, the Union's attorney,Christopher McKenzie, wrote to Hoogs saying that he hadbeen asked to pursue collection for the amounts due forMay, June, and July, 1978. On October 24, 1978, Respon-dent's attorney, Barry W. Marr, wrote in reply to McKen-zie's letter stating that Respondent's obligation to makepayments to the Roofers Union ceased with the expiration ofthe contract on April 30, 1978.Respondent has not made the payments for May throughAugust 1978. However, for those months, the various fundscontinued to give coverage to the employees. The funds hadreserves for that purpose, and coverage was continued whilethey tried to collect the money from Respondent.The Union did not receive dues either from the employeesor from Respondent for May through August 1978. Thedues were listed on the transmittal forms, but there is noother evidence in the record to indicate whether or notRespondent checked off those dues from the employees'wages.Hoogs testified that he sent the transmittal forms for Maythrough August because he hoped there was a chance theUnion would agree to a dual rate of pay which would giverelief for reroofing residential work. That type of work isdiscussed more fully below. Hoogs averred that he did notintend to pay any of the funds unless agreement was reachedon that issue.' The forms show the name of the employee, the hours worked, the dues,the vacation allowance, the credit union, and amounts for health and welfare,training, pension, and annuity. The total remittance due shown on the formswas: for May $4,390.63; for June S8,074.13; for July $6,381.50; and forAugust $7,308.55.' Hoogs had given Sweetow full authority to negotiate on behalf ofRespondent.' Respondent's primary business involves reroofing. About 50 to 60 percentof that reroofing is on residential property. Residential reroofing requires thepreparation of old roofs and the installation of new roofs on housing. Theresidential reroofing business is highly competitive, and there are a largenumber of nonunion concerns doing that work. Those concerns payC. The Negotiating MeetingsThe first negotiating session took place on April 20, 1978.Several independent employers met with Union BusinessManager Mokuahi. Respondent President Hoogs and Re-spondent Labor Relations Consultant Mike Sweetow' werethere. Mokuahi started the meeting by telling Respondent'srepresentatives and the others about the progress of thenegotiations that were then going on with the Association.Sweetow told Mokuahi that Respondent needed relief withregard to residential reroofing work.' Mokuahi replied thatthe Union had agreed to a most-favored-nations clause forthe Association's contract,°and that that clause was goingto stand in the way of the Union's accepting anything thatwas different. At the April 20 meeting, and at all subsequentmeetings, the Union took the position that it could not agreeon a lower rate for residential reroofing because of the most-favored-nations clause. The Union never changed thatposition.On April 21, 1978, Sweetow had an informal meeting withMokuahi. Sweetow said that Respondent was determined toget a reduced rate for residential reroofing, and he gaveMokuahi a detailed written proposal which included aprovision for a class II union card for residential rerooferswho would be paid a reduced rate. Mokuahi replied that hedid not see how it would work and that, if he did agree to it,he would be stuck with it with the other roofers and thegeneral contractors.The next meeting was on April 25, 1978. Mokuahi againdetailed the progress of the Association's negotiations.Sweetow said that he could probably live with that contract,but that he needed relief on residential reroofing work.Mokuahi asked for a specific proposal in writing. Sweetowsubmitted that written proposal at the next meeting whichwas on April 28, 1978. That proposal dealt only withreroofing problems. It provided, among other things, thatresidential reroofers be given a class II union card and bepaid a substantially reduced rate in situations where thevalue on the reroofing job was under a certain amount.Mokuahi again raised the problem of the most-favored-nations clause. He said that his men would never buyRespondent's proposal and that it was unacceptable. Moku-ahi also said that he did not think his men were going towork without a contract, that Respondent had not given theUnion a proposal that would make the men work, and thatthe men had already turned down the type of proposal thathad been offered. However, he also told them that he wouldtake the Company's proposal back to the union committee.Later, Mokuahi told the committee that they had the most-favored-nations clause with the Association, and if theyapproximately half the hourly wages paid by union reroofers. The reroofingbusiness has been in a state of depression for a number of years and manyresidential reroofing concerns have gone out of business. In the past Hoogsoften urged the Union to organize the nonunion reroofers so as to improve hiscompetitive position. Most of the Association's members are roofers in newconstruction, who primarily perform commercial and government workrather than residential reroofing. Hoogs withdrew from the Associationbecause he believed that he did not share a community of interest with itsmembers.'" Under that clause the Union would be obligated to give a lower rate to allthe Association's members if it gave that rate to Respondent.502 PEERLESS ROOFING CO., LTD.agreed to Respondent's proposal it would mean reopening anew classification and an entirely new contract.On April 29, 1978, the Union ratified a contract with theAssociation.By letter dated May 1, 1978, Sweetow, on behalf ofRespondent, offered "those same wages, fringes, and lan-guage changes as were agreed to by the Hawaii RoofingContractors Association" with "one additional consider-ation in the form of some agreed upon proviso which givesthe company relief in the re-roofing category." The letterwent on to mention the Company's proposals of April 21and 28, and stated that relief of some sort was needed if theCompany were to survive its nonunion competition. Anadditional option was mentioned which would includeputting residential reroofing on a voluntary performancebasis at 45 percent of scale, but with full benefits. The letterwent on to state:If we are unable to have relief either by our proposalof April 21 and 28 which provides a new classificationof re-roofer at lower pay and benefits and a guaranteedratio of current journeymen at full pay and benefits onevery qualifying job or, the concept proposal containedin the preceding paragraph, we must have one of themor we are unfortunately at an impasse as far as I can see.I sincerely hope we are able to work this out assuggested above. We don't want a strike, but we musttake this course simply to survive.The Union did not reply to that letter.On May 15, 1978, Sweetow met informally with Mokuahi.They discussed matters that had been raised at previousmeetings, but no agreement was reached."Sometime after May 1, 1978, Respondent reduced thewage scale of its residential reroofing employees. It is notcontended that that reduction violated the Act.The parties met again on August 14, 1978. This time aFederal mediator was present. They rehashed matters thathad previously been discussed. Sweetow showed someflexibility with regard to different approaches that could giveRespondent relief with regard to residential reroofing work.Mokuahi emphasized the difficulties flowing from the most-favored-nations clause in the Association's contract. Duringthe course of that meeting Sweetow suggested the possibilityof setting up a separate local to try to take care of theproblem. Under that plan, employees working in theseparate local would be paid based on a lower classification.The separate local would be a sublocal of the Union and itsmembers would only do residential reroofing work. Moku-ahi said that he would try to bring in an Internationalrepresentative to discuss the matter with Respondent.The following day, August 15, 1978, Sweetow wrote toMokuahi about the prospective meeting with the interna-tional representative and described the benefits to theindustry that could arise from his proposals.An international representative came to Hawaii from themainland and a meeting was held on August 23, 1978. Asecond meeting was held with the international representa-tive on August 28. After discussing the matter withRespondent's representatives, Mokuahi said that the union" This finding is based on the credited testimony of Mokuahi. Sweetow hadno recollection of such a meeting, Findings relating to the other meetings arebased on a composite of the testimony of Sweetow and Mokuahi.was not going to go for a separate local, that it looked likethey could not come to an agreement, and that they were atan impasse. There were no meetings thereafter. The Unionbegan to strike and picket on September 6, 1978.During the course of negotiations no representative ofRespondent ever proposed to the Union that contributionsto the various funds be eliminated. The new contract withthe Association provides for payment to those funds as wellas the payment of dues.D. Analysis and Conclusions1. The payments into the fundsAs the Board held in Harold W. Hinson, d/b/a HenhouseMarket No. 3, 175 NLRB 596 (1969), enfd. 428 F.2d 133(8th Cir. 1970):The pension, health, and welfare plans provided for bythe expired contract constituted an aspect of employeewages and a term and condition of employment whichsurvived the expiration of the contract and could not bealtered without bargaining.An employer meets its bargaining duty with regard tounilateral changes where the union has waived bargaining onthe issue or the unilateral change is consistent with a rejectedoffer the company made to the union after bargaining hasreached an impasse. Allen W. Bird, II, receiverfor CaravelleBoat Company. a corporation, and Caravelle Boat Company,227 NLRB 1355 (1977); The Royal Himmel DistillingCompany, 203 NLRB 370 (1973). There is no contention orevidence that the Union waived its right to bargain withregard to payments into the various funds. Even if animpasse does exist, a unilateral change cannot be madeunless it is reasonably encompassed by the employer'spreimpasse proposal. Ace Galvanizing, Inc., 217 NLRB 144(1975). As the United States Supreme Court held inN.L.R.B. v. Crompton-Highland Mills, Inc., 337 U.S. 217,226 (1949), an employer cannot make unilateral changes"substantially different from ...any which the employerhas proposed during its negotiations." The controlling law issuccinctly set forth in Taft Broadcasting Co.. WDAF AM-FM TV. 163 NLRB 475, 478 (1967), enfd. 395 F.2d 622(D.C. Cir. 1968), where the Board held:An employer violates his duty to bargain if, whennegotiations are sought or are in progress, he unilateral-ly institutes changes in existing terms and conditions ofemployment.' On the other hand, after bargaining to animpasse, that is, after good-faith negotiations haveexhausted the prospects of concluding an agreement, anemployer does not violate the Act by making unilateralchanges that are reasonably comprehended within hispre-impasse proposals.'Whether a bargaining impasse exists is a matter ofjudgment. The bargaining history, the good faith of theparties in negotiations, the length of the negotiations,the importance of the issue or issues as to which there isdisagreement, the contemporaneous understanding ofthe parties as to the state of negotiations are all relevant503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactors to be considered in deciding whether an impassein bargaining existed.'N.LR.B. v. Beene Katz, etc.. d/b/a Williamsburg Steel Products Co..369 U.S. 736(1962).^N.L.R.B. v. Intracoastal Terminal. Inc.. et al., 286 F.2d 954 (5th Cir.1961).In the instant case, it is immaterial whether or not theparties had reached an impasse because the Company'sunilateral change relating to the cessation of payments intothe funds was not reasonably encompassed in any of thenegotiations. During negotiations Respondent never pro-posed that payments into the funds be ended and Respon-dent never bargained or offered to bargain about such achange.Respondent raises a number of separate defenses. Itcontends that the May payments are barred by the 6-monthlimitation contained in Section 10(b) of the Act. The chargewas filed on December 7, 1978, and therefore violationsprior to June 7, 1978, cannot be reached. However, the Maypayments were not due until June 20, 1978. The expiredcontract provided that contributions to the trust funds shallbe paid or postmarked by the 20th day of the monthimmediately following the month in which they accrued.The Union could not claim or demand payment of the fundsuntil they were due, and they were due less than 6 monthsprior to the filing of the charge. The charge was thereforetimely under Section 10(b) of the Act.Respondent argues that it should not be required to payinto the various funds because such payments would beillegal under Section 302 of the Act."Moglia v. Geoghegan, 403 F.2d 110 (2d Cir. 1968), cert.denied 394 U.S. 919 (1969), held that employer payments toa union pension fund were lawful only when the employerhad a written agreement with the union as required bySection 302. In that case the employer had never enteredinto a collective-bargaining contract or a pension trustagreement with the union. The case involved litigationbetween private parties and was not keyed to unfair laborpractices. No attempt was made to integrate Section 302with Section 8(a)(5) of the Act. Both Section 302 andSection 8(a)(5) are part of the same statute. One section of astatute will not be lightly construed to nullify anothersection. As is indicated above, the Board has long held thatSection 8(aX5) of the Act requires post-contract paymentsinto trust and other funds and does not permit unilateralchanges which result in a cessation of such payments priorto bargaining and impasse. In Harold W. Hinson, d/b/a HenHouse Market No. 3 v. N.L.R.B., 428 F.2d 133, 137 (8thCir. 1970), the Eighth Circuit agreed with the Board'sapproach, and held:The spirit of the National Labor Relations Act and themore persuasive authorities stand for the propositionthat, even after expiration of a collective bargaining" In any event I find that an impasse was not reached until August 28,1978. While the Union never deviated from its original proposals, Respondentkept formulating new and sometimes ingenious proposals that would providerelief with regard to pay for residential reroofing employees. Negotiationscontinued on those various proposals through August 28, 1978, and the Unioneven brought in an International representative to assist in negotiations duringthe last two bargaining sessions. Although the negotiations did not result in anagreement, the parties had not exhausted the prospect of concluding anagreement until the last bargaining session which was on August 28, 1978.contract, an employer is under an obligation to bargainwith the Union ...before he may permissibly makeany unilateral change in those terms and conditions ofemployment comprising mandatory bargaining subjectswithin the meaning of Section 8(d) of the Act .... Itis clear that payments by petitioner into the Union'shealth, welfare, and retirement benefit funds fall withinthe ambit of that mandatory classification.That court also held that the trust agreement underlying theexpired contract was a sufficient "written agreement withthe employer" to meet the requirements of Section 302.In SAC Construction Company, 235 NLRB 1211 (1978),and Waynec Olive Knoll Farms. Inc., d/b/a Waynes Dairy,223 NLRB 260 (1976), administrative law judges consideredand rejected similar defenses related to Section 302. In bothcases, the Board affirmed the administrative law judges'decisions. In conformity with those decisions, I find thatRespondent's Section 302 defense is not viable.For the reasons set forth above, I find that Respondentviolated Section 8(a)(5) and (1) of the Act by failing andrefusing to make contributions on behalf of its employees forMay, June, July, and August, 1978, to the Union's healthand welfare fund, pension fund, annuity fund, vacation fund,holiday fund, and apprenticeship and training fund.2. The liquidated damagesSection 19(C)(3) of the recently expired contract providesfor liquidated damages as follows:When an Employer's monthly contribution to any ofthe Trust Funds provided for under this agreement isnot paid, or postmarked and mailed by the 20th day ofthe month immediately following the month in whichsaid contributions accrued, such contribution is delin-quent. An Employer responsible for such delinquentcontribution shall pay damages to each such Fund inthe amount of 10 percent of such delinquent contribu-tion or $20, whichever is greater, for each and everymonth that the contribution is delinquent. Such amountshall be due and payable as liquidated damages, and notas a penalty, upon the day immediately following thedate of such contribution becomes delinquent and shallbe in addition to the total amount of the delinquentcontribution.In Clerks and Checkers Local No. 1593, InternationalLongshoremen's Association, AFL-CIO (Caldwell ShippingCompany), 243 NLRB 8 (1979)," the Board found that trustfunds were entitled to be compensated "for administrationcosts and other expenses and loss of interest incurred by theFund as a result of its acceptance of the retroactive fringebenefit payments." The Board held [id. at 9, fn. 4]:Because the provisions of employee benefit fundagreements are variable and complex, the Board does' Sec. 302(c)(5) provides in relevant part that it is unlawful for an employerto pay money to union established pension and other funds unless "thedetailed basis on which such payments are to be made is specified in a writtenagreement with the employer ...."" See also Fitzpatrick Electric. Inc., 242 NLRB 739 (1979); B. G. Costich dSons, Inc.. 243 NLRB 79 (1979).504 PEERLESS ROOFING CO., LTD.not provide for interest at a fixed rate on fund paymentsdue as part of a "make-whole" remedy. We thereforeleave to further proceedings the question of how muchinterest Respondent must pay into the benefit fund inorder to satisfy our "make-whole" remedy. Theseadditional amounts may be determined, dependingupon the circumstances of each case, by reference toprovisions in the documents governing the fund at issueand, where there are no governing provisions, toevidence of any loss directly attributable to the unlawfulaction, which might include the loss of return oninvestment of the portion of funds withheld, additionaladministrative costs, etc., but not collateral losses. SeeMerryweather Optical Co., 240 NLRB 1213, fn. 7(1979).In the instant case, the documents governing the fundshow that liquidated damages of 10 percent are to be paid tothe fund." Those documents show an agreed upon methodfor determining the additional costs to the funds and it isappropriate that the remedy herein take that agreement intoconsideration. I shall therefore recommend that Respondentbe ordered to pay the various funds not only the amountdue, but an additional 10 percent of that amount asliquidated damages.'"3. The payment of duesThe contract contains both a union-security and a dues-checkoff clause. The checkoff clause provides in part that,upon receipt of an appropriate form authorizing deduction,union dues shall be deducted by the employer and transmit-ted monthly to the Union. The transmittal reports thatRespondent submitted to the Union for May, June, July, andAugust showed amounts for dues. Those amounts werenever paid. The contract expired on April 30, 1978, and thedues were not paid thereafter. There is no evidence in therecord to indicate whether in fact the dues were deductedfrom the employees' pay. The question presented is whetherRespondent had a statutory obligation to pay the Unionthose dues.It is clear that the union-security clause, which requiredunion membership as a condition of continued employment,did not survive the contract. As the Board held in TricoProducts Corporation, 238 NLRB 1306, 1308 (1978):Although most terms and conditions of employmentcontinue during the hiatus period after the expiration ofa collective-bargaining agreement, a union-securityclause does not survive absent a contractual provisioncontinuing the agreement, Bethlehem Steel Company(Shipbuilding Division), 133 NLRB 1347 (1961) [en-forcement denied on other grounds 320 F.2d 615 (3dCir. 1963)].In Bethlehem Steel, which was cited in the Trico Productscase, the Board adopted a decision of an administrative lawjudge that equated a union-security clause with a checkoff" The 10 percent would be substantially greater than the flat $20 alsomentioned in the contract.'" The contract is somewhat ambiguous where it speaks of 10-percentdamages "for each and every month that such contribution is delinquent." Iinterpret this to mean that 10 percent is due on the amounts owing for May.June, July. and August or 10 percent on the entire sum due If it wereclause, and found that neither survived the expiration of thecontract. In a supplemental decision in Bethlehem Steelreported at 136 NLRB 1500, 1501, 1502 (1962), the Boardheld:We continue to believe that Respondent did not violatethe Act when it ceased giving effect to the contractprovisions which required employees to join the Union30 days after hire and discontinued the checkoff ofunion dues.Notwithstanding the fact that union security andcheckoff are compulsory subjects of bargaining, andthat Respondent acted unilaterally with respect tothem, we find nothing unlawful in Respondent's actionhere. The acquisition and maintenance of union mem-bership cannot be made a condition of employmentexcept under a contract which conforms to the provisoto Section 8(a)(3). So long as such a contract is in force,the parties may. consistent with its union-securityprovisions, require union membership as a condition ofemployment. Howevet, upon the termination of aunion-security contract, the union-security provisionsbecome inoperative and no justification remains foreither party to the contract thereafter to impose union-security requirements. Consequently, when, upon expi-ration of its contracts with the Union, the Respondentrefused to continue to require newly hired employees tojoin the Union after 30 days of employment, it wasacting in accordance with the mandate of the Act.Similar considerations prevail with respect to Re-spondent's refusal to continue to check off dues afterthe end of the contracts. The checkoff provisions inRespondent's contracts with the Union implementedthe union-security provisions. The Union's right to suchcheckoffs in its favor, like its right to the imposition ofunion security, was created by the contracts andbecame a contractual right which continued to exist solong as the contracts remained in force.The Third Circuit Court of Appeals agreed with thatportion of the Board's Decision which is relevant herein. InBethlehem Steel, sub nom. Industrial Union of Marine andShipbuilding Workers of America, AFL-CIO v. N.L.R.B..320 F.2d 615 (3d Cir. 1963), the court held at 619:The Board concluded that Bethlehem did not violatethe statute when, upon the expiration of the 1956agreement, it discontinued enforcement of the unionshop and checkoff. ... we agree with the reasoning ofthe Board. The right to require union membership as acondition of employment is dependent upon a contractwhich meets the standards prescribed in Section 8(a)(3).The checkoff is merely a means of implementing unionsecurity. Since there was no contract in existence whenthe company discontinued these practices, its actionwas in conformity with the law.interpreted to mean that each month's delinquency required a 10-percentadditional payment every month thereafter until paid (or 120-percentadditional payment per year if one month's delinquency was not paid for ayear) then that would amount to a penalty rather than a remedy and theadditional payment would have to he determined in a backpay hearing underthe guidelines el forth i ( Caldwell Slhippi,/g Co.. uipra.S05 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn conformity with those cases I find that Respondent didnot violate the Act by refusing to make dues payments to theUnion after the expiration of the contract."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations describedin section 1, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.v. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(5)and (I) of the Act by failing and refusing to makecontributions on behalf of its bargaining-unit employees forMay, June, July, and August, 1978, to the Union's healthand welfare fund, pension fund, annuity fund, vacation fund,holiday fund, and apprentice and training fund, I recom-mend that Respondent be ordered to make those payments.'"As a further remedy, I also recommend that Respondent beordered to pay into those funds, as liquidated damages, anadditional sum amounting to 10 percent of the contributionsdue those funds.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The following unit is appropriate for the purposes ofcollective bargaining:All roofing department employees employed by theEmployer at its Honolulu, Hawaii facility, excludingoffice clerical employees, managerial employees, super-visors, and guards as defined in the Act.4. During May, June, July, and August, 1978, the Unionwas the exclusive collective-bargaining representative of theemployees of Respondent in the bargaining unit set forthabove. '95. Respondent violated Section 8(a)(5) and (1) of the Actby failing and refusing to make contributions on behalf of" If Respondent did deduct dues from the wages of its employees, thoseemployees are entitled to have that money returned to them by Respondent." As is more fully set forth in sec. III, A, of this Decision, the ChargingParty does not seek an order requiring Respondent to bargain with it.Respondent was put on notice at the beginning of the hearing that, withregard to contributions to the trust funds, payment was sought only for May,June, July, and August. In his post-trial brief the General Counsel alsorequests a limited remedy. In compliance with that request. I shall notrecommend that Respondent be ordered to bargain with the Union or thatRespondent be ordered to pay the funds for months after August 1978." This finding does not imply that the Union ceased to be the bargainingrepresentative of those employees after August 1978. No finding is made inthat regard.the employees in the unit set forth above for May, June,July, and August, 1978, to the Union's health and welfarefund, pension fund, annuity fund, vacation fund, holidayfund, and apprentice and training fund.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER2"The Respondent, Peerless Roofing Co., Ltd., Honolulu,Hawaii, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Failing and refusing to make contributions on behalf ofits employees in the unit described below for May, June,July, and August, 1978, to the United Slate, Tile &Composition Roofers, Damp & Waterproof Workers Assoc.,Local 221 health and welfare fund, pension fund, annuityfund, vacation fund, holiday fund, and apprentice andtraining fund. The bargaining unit is:All roofing department employees employed by theEmployer at its Honolulu, Hawaii, facility, excludingoffice clerical employees, managerial employees, super-visors, and guards as defined in the Act.(b) Failing and refusing to pay into those funds, asliquidated damages, an additional sum amounting to 10percent of the contributions due to those funds.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action to effectuate thepolicies of the Act:(a) Make contributions on behalf of its employees in thatbargaining unit for May, June, July, and August, 1978, tosaid Union's health and welfare fund, pension fund, annuityfund, vacation fund, holiday fund, and apprenticeship andtraining fund.(b) Pay into those funds, as liquidated damages, anadditional sum amounting to 10 percent of the contributionsdue those funds.(c) Post at its Honolulu, Hawaii, facility copies of theattached notice marked "Appendix."2' Copies of said notice,on forms provided by the Regional Director for Region 37,after being duly signed by it, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-"' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes." In the event that this Order is enforced by a Judgment of a United StatesCoLrt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."506 PEERLESS ROOFING CO., LTD.arily posted. Reasonable steps shall be taken by it to ensurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 37, in writing,within 20 days from the date of this order, what steps it hastaken to comply herewith.507